PER CURIAM.
Felipe Garda-Roque appeals his convictions and sentences on three counts of sexual battery of a child under eighteen by a person in familial or custodial authority, entered after he entered pleas to the charges while purportedly reserving the right to appeal the trial court’s ruling on a pre-trial motion in limine. Because the trial court’s ruling on the motion in limine was not dispositive, see, e.g., Levine v. State, 788 So.2d 379, 380 (Fla. 4th DCA 2001) (explaining that “[a]n issue is legally dispositive only if, regardless of whether the appellate court affirms or reverses the lower court’s decision, there will be no trial of the case”) (internal quotations and citations omitted), it cannot be challenged on direct appeal following Garcia-Roque’s pleas. Id. (“An issue is preserved for appeal on a guilty plea only if it is dispositive of the case.”) (citations omitted). As such, we affirm Garcia-Roque’s convictions and sentences without addressing the trial court’s ruling on the motion in limine. Our affirmance is without prejudice to any post-conviction remedy that may be available.
AFFIRMED.
SAWAYA, ORFINGER, and LAWSON, JJ., concur.